Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142751                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 142751
                                                                    COA: 298138
Bay CC: 09-010497-FH
  RICHARD KENNETH PULLEN,
           Defendant-Appellee.

  _________________________________________/

          By order of March 18, 2011, this Court granted immediate consideration and
  ordered a stay of trial court proceedings. On order of the Court, the application for leave
  to appeal the February 15, 2011 judgment of the Court of Appeals is considered, and it is
  GRANTED. The parties shall include among the issues to be briefed: (1) whether the
  omission of any reference to MRE 403 in MCL 768.27a (as compared to MCL
  768.27b(1)), while mandating that evidence of other offenses “is admissible for any
  purpose for which it is relevant,” would violate a defendant’s due process right to a fair
  trial; and (2) whether the Court should rule that evidence of other offenses described in
  MCL 768.27a is admissible only if it is not otherwise excluded under MRE 403. The
  stay of trial court proceedings remains in effect.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2011                      _________________________________________
           p0323                                                               Clerk